 Case 1:19-cr-00116-LEK Document 1 Filed 08/23/19 Page 1 of 7                PageID #: 1


    ORIGINAL
                                                                        FILED IN TH E
KENTI M. PRICE # 10523                                          UNITED STATES DISTRICT COURT
United States Attorney                                              DISTRICT OF HAW.P.ll
District of Hawaii
                                                                          AUG 23 2019
                                                                at   ~ o'clock and S" 'tmin. 'I" M
MARCA. WALLENSTEIN # 10456                                       - SUE SEIT/A, CLERK~
Assistant United States Attorney
Room 6- 100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Fax:        (808) 541 -2958
E-Mail: marc.wallenstein@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAll
                                                                                               .
UNITED STATES OF ANIBRICA,                ) CR. NO. CR    19     Q       0116LEI< j
                                          )
              Plaintiff,                  ) INFORMATION
                                          )
      vs.                                 ) [26 U.S .C. § 586l(d) and 18 U.S.C. § 545]
                                          )
MARTIN BARROZO,                           )
                                          )
              Defendant.                  )



                                   INFORMATION

The U.S . Attorney charges:

                                        Count 1
                           Possession of Unregistered Firearm
                                 (26 u.s.c. § 5861(d))


                                           1
 Case 1:19-cr-00116-LEK Document 1 Filed 08/23/19 Page 2 of 7          PageID #: 2




        On or about March 26, 2019, within the District of Hawaii and elsewhere,

MARTIN BARROZO, the defendant, knowingly possessed a firearm, namely, a

machinegun conversion kit bearing a counterfeit Glock logo, which is a

machinegun as defined in 5845(b) because it is designed and intended for use in

converting a weapon into a machinegun, not registered to him in the National

Firearms Registration and Transfer Record,

        All in violation of Title 26, United States Code, Sections 5841, 5861(d), and

5871.

                                      Count2
                        Possession of Unregistered Firearms
                               (26 u.s.c. § 5861(d))

        On or about March 26, 2019, within the District of Hawaii and elsewhere,

MARTIN BARROZO, the defendant, knowingly possessed firearms, namely, two

silencers as defined in Title 26, United States Code Section 5845(a) and Title 18,

United States Code Section 921 (24) because they were devices for silencing or

diminishing the report of a portable firearm, comprised of ( 1) a black metal

cylinder with threaded end caps, and (2) a white plastic cylinder with threaded end




                                          2
 Case 1:19-cr-00116-LEK Document 1 Filed 08/23/19 Page 3 of 7              PageID #: 3




caps, both not registered to him in the National Firearms Registration and Transfer

Record,

        All in violation of Title 26, United States Code, Sections 5841, 5861(d), and

5871.

                                       Count 3
                         Possession of Unregistered Firearms
                                (26 u.s.c. § 5861(d))

        On or about March 26, 2019, within the District of Hawaii and elsewhere,

MARTIN BARROZO, the defendant, knowingly possessed firearms, namely, two

rifles having a barrel of less than 16 inches in length, that is (1) a .556 caliber rifle

manufactured by Anderson Manufacturing, model AM-15, bearing serial number

18193967, and (2) a .233 caliber rifle manufactured by DSA, Inc., model ZM4,

bearing serial number DSFO 18729, both not registered to him in the National

Firearms Registration and Transfer Record,

        All in violation of Title 26, United States Code, Sections 5 841, 5 861 (d), and

5871.

                                     Count4
                       Smuggling Goods into the United States
                                (18 u.s.c. § 545)

        In or about December 2018, within the District of Hawaii and elsewhere,

MARTIN BARROZO, the defendant, fraudulently and knowingly did import and

bring into the United States merchandise contrary to law, that is a machinegun

                                            3
 Case 1:19-cr-00116-LEK Document 1 Filed 08/23/19 Page 4 of 7            PageID #: 4




conversion kit bearing a counterfeit Glock logo, and after the importation thereof,

MARTIN BARROZO, the defendant, fraudulently and knowingly did receive and

facilitate the transportation of said merchandise, then knowing that said

merchandise had been imported and brought into the United States contrary to law,

in that it was a firearm not registered to him in violation of 26 U.S.C. § 5861 (d),

      All in violation of Title 18, United States Code, Section 545.

                                    Count 5
                 Attempt to Smuggle Goods into the United States
                             (18 U.S.C. § 545 and 2)

      On or about March 8, 2019, within the District of Hawaii and elsewhere,

MARTIN BARROZO, the defendant, fraudulently and knowingly did attempt to

import and bring into the United States merchandise contrary to law, that is, four

machinegun conversion kits bearing counterfeit Glock logos, and MARTIN

BARROZO, the defendant, fraudulently and knowingly did attempt to receive and

facilitate the transportation of said merchandise after the importation thereof, then

knowing that said merchandise had been imported and brought into the United

States contrary to law, in that they were firearms not registered to him in violation

of 26 U.S.C. § 5861 (d),

      All in violation of Title 18, United States Code, Section 545.

                           FIRST FORFEITURE NOTICE



                                          4
 Case 1:19-cr-00116-LEK Document 1 Filed 08/23/19 Page 5 of 7              PageID #: 5




       1.      The allegations contained in all paragraphs of this Information are

realleged and incorporated by reference for the purpose of noticing forfeitures

pursuant to Title 26, United States Code, Section 5872.

       2.      The United States hereby gives notice to MARTIN BARROZO, the

defendant, that, upon conviction of the offenses in violation of Title 26, United

States Code, Section 5861(d), charged in Counts 1, 2 and 3 of this Information, the

government will seek forfeiture, pursuant to Title 26 United States Code, Section

5 872, of any firearm involved in those offenses.

       3.      If any property subject to forfeiture, as a result of the offenses alleged

in Counts 1 through 5 of this Information, for which defendant is convicted:

            a. cannot be located upon the exercise of due diligence;

            b. has been transferred or sold to, or deposited with, a third party;

            c. has been placed beyond the jurisdiction of the Court;

            d. has been substantially diminished in value; or

            e. has been commingled with other property which cannot be divided

               without difficulty;

it is the intent of the United States, pursuant to Title 28, United States Code,

Section 2461 (c), as incorporated by Title 21, United States Code, Section 853(p ),

to seek forfeiture of any other property of defendant, up to the value of the

property subject to forfeiture.

                                            5
 Case 1:19-cr-00116-LEK Document 1 Filed 08/23/19 Page 6 of 7           PageID #: 6




                        SECOND FORFEITURE NOTICE

      1.     The allegations contained in all paragraphs of this Information are

realleged and incorporated by reference for the purpose of noticing forfeitures

pursuant to Title 18, United States Code, Section 924(d).

      2.     The United States hereby gives notice to MARTIN BARROZO, the

defendant, that, upon conviction of the offenses in violation of Title 26, United

States Code Section 5861(d) and Title 18, United States Code Section 545, charged

in Counts 1, 2, 3, 4, and 5 of this Information, the government will seek forfeiture,

pursuant to Title 18, United States Code, Section 924(d), of any firearm or

ammunition involved in or used in those offenses.

      3. If any property subject to forfeiture, as a result of the offenses alleged in

           Counts 1 through 5 of this Information, for which defendant is

           convicted:

             a. cannot be located upon the exercise of due diligence;

             b. has been transferred or sold to, or deposited with, a third party;

             c. has been placed beyond the jurisdiction of the Court;

             d. has been substantially diminished in value; or




                                          6
     Case 1:19-cr-00116-LEK Document 1 Filed 08/23/19 Page 7 of 7            PageID #: 7




                e. has been commingled with other property which cannot be divided

                    without difficulty;

   it is the intent of the United States, pursuant to Title 21 , United States Code,

   Section 853(p ), as incorporated by Title 28, United States Code, Section 2461 (c),

   to seek forfeiture of any other property of defendant, up to the value of the

   property subject to forfeiture.



                DATED: August '?>3· , 2019, at Honolulu, Hawaii.




&,,KENTI M. PRICE
   United States Attorney
   District of Hawaii



   MARC A. WALLENSTEIN
   Assistant United States Attorney




   United States v. Martin Barrozo
   Information
   Cr. No.


                                              8
